UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6633


DENOVER POSTELL,

                    Plaintiff - Appellant,

             v.

JOHN DOE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00106-JAG-DJN)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denover Postell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Denover Postell appeals the district court’s order dismissing his civil rights

complaint without prejudice for failing to comply with the court’s prior order directing

Postell either to pay the initial partial filing fee or submit a sworn statement attesting to

the unavailability of funds to make that payment. A plaintiff’s failure to comply with a

court order may warrant involuntary dismissal. Fed. R. Civ. P. 41(b). We review such a

dismissal for abuse of discretion. Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978)

(providing standard of review); see Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989) (noting that dismissal is the appropriate sanction where litigant disregarded court

order despite warning that failure to comply with order would result in dismissal).

       Our review of the record reveals no evidence to establish that Postell filed a timely

response to the court’s April 7, 2017, order, which specifically informed Postell that

failure to comply could result in dismissal. We thus discern no abuse of discretion in the

court’s decision to dismiss Postell’s complaint after he failed to comply with either aspect

of the court’s order. Accordingly, we affirm the district court’s order for the reasons

stated by the district court. See Postell v. Doe, No. 3:17-cv-00106-JAG-DJN (E.D. Va.

May 1, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED



                                             2